EXHIBIT 99.1 ENTERPRISE PRODUCTS PARTNERS L.P. RECAST OF CERTAIN SECTIONS OF THE 2-K TABLE OF CONTENTS Page Number Significant Relationships Referenced in this Exhibit 99.1. 2 Items 1 and 2. Business and Properties. 3 Item 1A. Risk Factors. 40 Item 6. Selected Financial Data. 66 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 67 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 110 1 SIGNIFICANT RELATIONSHIPS REFERENCED IN THIS EXHIBIT 99.1 Unless the context requires otherwise, references to “we,” “us,” “our,” or “Enterprise Products Partners” are intended to mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries, which now includes TEPPCO Partners, L.P. and its general partner. References to “EPO” mean Enterprise Products Operating LLC, which is a wholly owned subsidiary of Enterprise Products Partners through which Enterprise Products Partners conducts substantially all of its business. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO.Duncan Energy Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners and is wholly owned by EPO. References to “EPGP” mean Enterprise Products GP, LLC, which is our general partner. References to “Enterprise GP Holdings” mean Enterprise GP Holdings L.P., a publicly traded limited partnership, the units of which are listed on the NYSE under the ticker symbol “EPE.”Enterprise GP Holdings owns EPGP.References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO), respectively, prior to their mergers with our subsidiaries.On October 26, 2009, we completed the mergers with TEPPCO and TEPPCO GP (such related mergers referred to herein individually and together as the “TEPPCO Merger”). References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which include Energy Transfer Partners, L.P. (“ETP”).Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.”The general partner of Energy Transfer Equity is LE GP, LLC (“LE GP”).On May 7, 2007, Enterprise GP Holdings acquired noncontrolling interests in both LE GP and Energy Transfer Equity.Enterprise GP Holdings accounts for its investments in LE GP and Energy Transfer Equity using the equity method of accounting. References to “Employee Partnerships” mean EPE Unit L.P. (“EPE Unit I”), EPE Unit II, L.P. (“EPE Unit II”), EPE Unit III, L.P. (“EPE Unit III”), Enterprise Unit L.P. (“Enterprise Unit”), EPCO Unit L.P. (“EPCO Unit”), TEPPCO Unit L.P. (TEPPCO Unit I”) and TEPPCO Unit II L.P. (“TEPPCO Unit II”), collectively, all of which are private company affiliates of EPCO, Inc. References to “EPCO” mean EPCO, Inc. and its wholly owned private company affiliates, which are related parties to all of the foregoing named entities. We, TEPPCO, TEPPCO GP, EPO, Duncan Energy Partners, DEP GP, EPGP, Enterprise GP Holdings and EPE Holdings are affiliates under the common control of Dan L.
